Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 14, line 1, change “an” to – the --.
Claim 15, line 1, change “a” to – the --.
Claim 15, line 2, change “the back” to – a back --.
Remarks:  Claims 14 and 15, being drawn to a method of forming an (allowed) article, have been re-joined and amended accordingly.  Although the co-pending application 15/949,795 does have a lot of the same claimed elements, there are a number of elements in this case that are either claimed in a different manner in the ‘795 application or they are recited in a different combination.  For example, the concave thumb rest (claim 1) is mentioned in claim 8 in ‘795 and the angled portion of the thumb rest is in claim 9 in ‘795 and the two materials is mentioned in claim 11 of ‘795.  There limitations are not grouped together as they are in claim 1 of the present case.  More importantly, claim 7 in this case includes the recitation (lines 4-5) that the handle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK SPISICH/Primary Examiner, Art Unit 3723